NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5878-17T1

RONALD BENTZ,

          Plaintiff-Appellant,

v.

TOWNSHIP OF LITTLE
EGG HARBOR,

     Defendant-Respondent.
____________________________

                    Submitted June 6, 2019 – Decided July 11, 2019

                    Before Judges Simonelli and Whipple.

                    On appeal from the Tax Court of New Jersey, Docket
                    No. 009763-2017, whose opinion is reported at 30 N.J.
                    Tax 530 (Tax 2018).

                    Ronald Bentz, appellant pro se.

                    Gilmore & Monahan, PA, attorneys for respondent
                    (Robin La Bue, on the brief).

                    Gurbir S. Grewal, Attorney General, attorney for
                    amicus curiae New Jersey Division of Taxation
                    (Melissa H. Raksa, Assistant Attorney General, of
            counsel; Jamie M. Zug, Deputy Attorney General, on
            the brief).

PER CURIAM

      Plaintiff Ronald Bentz owns property in the Township of Little Egg

Harbor. He is a veteran who served in the Navy from September 6, 1983 to

September 5, 1986. In 1986, he was stationed on a ship during the conflict

between the United States and Libya (the Libya conflict). He was honorably

discharged in September 1986, and his discharge certificate indicates he was in

"sea service." Effective September 6, 2016, the United States Department of

Veterans Affairs (VA) declared plaintiff 100% permanently disabled due to a

"wartime service-connected disability."

      Plaintiff filed a claim for a disabled veteran's property tax exemption for

the 2017 tax year pursuant to N.J.S.A. 54:4-3.30(a). He stated, in part, he was

an honorably discharged disabled veteran with active wartime service during the

Grenada peacekeeping mission and the Lebanon peacekeeping mission.

      N.J.S.A. 54:4-8.10(a) provides as follows, in pertinent part:

            "Active service in time of war" means active service by
            a person, while in the United States Armed Forces, at
            some time during one of the following periods:

                  ....



                                                                         A-5878-17T1
                                       2
            The Grenada peacekeeping mission, on or after October
            23, 1983, who has served in Grenada or on board any
            ship actively engaged in patrolling the territorial waters
            of that nation for a period, continuous or in the
            aggregate, of at least [fourteen] days commencing on or
            before November 21, 1983 or the date of termination of
            that mission as proclaimed by the President of the
            United States or Congress, whichever date of
            termination is the latest, in such active service; . . .

            The Lebanon peacekeeping mission, on or after
            September 26, 1982, who has served in Lebanon or on
            board any ship actively engaged in patrolling the
            territorial waters of that nation for a period, continuous
            or in the aggregate, of at least [fourteen] days
            commencing on or before December 1, 1987 or the date
            of termination of that mission, as proclaimed by the
            President of the United States or Congress, whichever
            date of termination is the latest, in such active service[.]

Plaintiff did not serve in the Grenada peacekeeping mission or Lebanon

peacekeeping mission, but his service during the Libya conflict occurred during

the same time as those missions. The Libya conflict is not included in N.J.S.A.

54:4-8.10(a).

      The Township disallowed plaintiff's claim because he failed to meet two

statutory requirements: (1) "Active Duty in a qualified branch of the Armed

Forces of the United States 'in time of war'"[;] and (2) "Peacekeeping Missions

require a minimum of [fourteen] days service in the actual combat zone[.]" The

Ocean County Board of Taxation (Board) affirmed the disallowance.


                                                                           A-5878-17T1
                                         3
      Plaintiff filed a complaint in the Tax Court, challenging the

constitutionality of N.J.S.A. 54:4-8.10(a) under the Equal Protection Clause and

Supremacy Clause.        On July 25, 2018, Judge Mala Sundar issued a

comprehensive written decision, finding the statute was constitutional. Bentz v.

Twp. of Little Egg Harbor, 30 N.J. Tax 530 (Tax 2018). The judge conducted a

broad historical review of the veteran's property tax exemption statutes and

determined the separation of powers doctrine bars judicial interference in

legislative functions. The judge found the New Jersey Constitution delegated

the Legislature with the sole discretion to define an event in time of war or other

emergency, and concluded the court lacked authority to graft the Libya conflict

into N.J.S.A. 54:4-8.10(a).

      Judge Sundar acknowledged that "the court can examine if in the

performance of the constitutionally delegated powers, the Legislature violated

the Constitution[,]" but found no such infirmity. Id. at 542. For one, the judge

found our Legislature has not abdicated its constitutionally delegated powers, as

is evident in N.J.S.A. 54:4-8.10(a) and its amendments. Id. at 543 (citing Fisher

v. City of Millville, 450 N.J. Super. 610, 616-17 (App. Div. 2017) (recognizing

that the Legislature has actively amended N.J.S.A. 54:4-8.10(a) "keeping step




                                                                           A-5878-17T1
                                        4
with the Constitution's amendment to authorize Legislation covering events 'in

time of war or other emergency.'"), aff'g 29 N.J. Tax 91 (Tax 2016)).

      Judge Sundar also rejected plaintiff's arguments that the non-inclusion of

the Libya conflict in N.J.S.A. 54:4-8.10(a) violates the Supremacy Clause and

Equal Protection Clause of the United States Constitution. Plaintiff had argued

that N.J.S.A. 54:4-8.10(a) violated the Supremacy Clause because the federal

statutes pertaining to veterans are broader in scope as to a "time of war"

designation. The judge found this argument unpersuasive because "[o]nly the

State . . . imposes, or exempts from imposition, local property tax. . . . Therefore,

definitions for purposes of local property tax are not controlled by, or overridden

by, federal statutes relating to veteran's compensation or benefits." Id. at 547

(citing Twp. of Galloway v. Duncan, 29 N.J. Tax 520, 534 (Tax 2016)) (holding

that the Exemption Statute need not "defer to a technical definition or term of

art prescribed by military regulation or otherwise.").

      As to the Equal Protection Clause, plaintiff argued he was entitled to the

same treatment as a disabled veteran of the Lebanon peacekeeping mission.

While Judge Sundar empathized with plaintiff's position, given that he actually

witnessed war and war-like conditions, as compared to a veteran of the Lebanon

peacekeeping mission, the judge rejected his argument for the simple reason that


                                                                             A-5878-17T1
                                         5
"veterans' preference laws do not involve a suspect class." Id. at 547-48 (quoting

Darnell v. Twp. of Moorestown, 167 N.J. Super. 16, 21 (App. Div. 1979)). As

the judge explained:

                    "[T]he Equal Protection Clause does not require
             that all persons be treated alike." As long as there is no
             "suspect" class, or classification which is affected by
             the legislation, "a legislative classification will be
             presumed valid, even if it has the effect of treating some
             differently from others."

                    A "classification involving veterans does not
             result in 'invidious or irrational' distinctions among a
             state's residents; does not affect a suspect or semi-
             suspect class; and does not regulate fundamental
             rights."

             [Id. at 548 (alteration in original) (quoting Garma v.
             Twp. of Lakewood, 14 N.J. Tax. 1, 15, 12 (Tax 1994)).]

      Thus, Judge Sundar found the court must examine the alleged

unconstitutionality of N.J.S.A. 54:4-8.10(a), as applied to plaintiff, under the

rational basis scrutiny, under which the court must determine whether the

allegedly offensive legislation is rationally related to a legitimate State interest.

Ibid. (citing Armour v. City of Indianapolis, 566 U.S. 673, 681, 680 (2012))

(where the "subject matter [of a legislation] is local, economic, social, and

commercial [and] . . . a tax classification," it only need to pass rational basis

scrutiny); see also Hooper v. Bernalillo Cty. Assessor, 472 U.S. 612, 618 (1985)


                                                                             A-5878-17T1
                                         6
("When a state distributes benefits unequally, the distinctions it makes are

subject to scrutiny under the Equal Protection Clause of the Fourteenth

Amendment.      Generally, a law will survive that scrutiny if the distinction

rationally furthers a legitimate state purpose.").

      In addition to recognizing precedent has uniformly held that statutes

which treat veterans differently for purposes of certain benefits, pass the rational

basis muster, Bentz, 30 N.J. Tax at 549 (citing Ballou v. Dep't of Civ. Serv., 75

N.J. 365 (1978); Fischer v. West, 11 Vet. App. 121, 123-24 (Ct. Vet. App.

1998)), the judge provided numerous potential legislative motivations that

would explain why the Legislature did not include the Libya conflict in N.J.S.A.

54:4-8.10(a), which were "'reasonably conceivable state of facts' [providing] 'a

rational basis for the classification.'" Ibid. (quoting Armour, 566 U.S. at 681).

The judge noted, for example:

            It may be that our Legislature did not consider the
            conflict with Libya for purposes of including it in the
            [N.J.S.A. 54:4-8.10(a)] because it was not federally
            identified as a war or as an emergency due to the short
            term, the quantum of armed personnel, costs or
            damages involved, or because the 1986 [Executive
            Order] imposed purely economic sanction or
            embargoes, or because under federal law, it never
            elevated to the level of a war for purposes of providing
            veteran benefits.

            [Ibid.]

                                                                            A-5878-17T1
                                         7
      Ultimately, Judge Sundar acknowledged that "[t]he 'burden is on the one

attacking the legislative arrangement to negative every conceivable basis which

might support it.'" Id. at 550 (quoting Armour, 566 U.S. at 681). As plaintiff

had not negatived the above conceivable bases, and had merely asserted the

federal government treats veterans who served during the Libya conflict more

generously, which the judge found was not evidenced by federal legislation

governing veterans' benefits, plaintiff had not provided sufficient evidence to

overcome the presumptive constitutionality of N.J.S.A. 54:4-3.30(a) and

N.J.S.A. 54:4-8.10(a). The judge, thus, dismissed plaintiff's complaint.

      We recognize that "judges presiding in the Tax Court have special

expertise; for that reason their findings will not be disturbed unless they are

plainly arbitrary or there is a lack of substantial evidence to support them."

Hackensack City v. Bergen Cty., 405 N.J. Super. 235, 243 (App Div. 2009)

(quoting Alpine Country Club v. Borough of Demarest, 354 N.J. Super. 387,

390 (App. Div. 2002)). While the tax court's factual findings are entitled to

deference, we need not defer to its interpretation of statutes or legal principles.

Advance Hous., Inc. v. Twp. of Teaneck, 215 N.J. 549, 566 (2013). We review

de novo an issue of statutory interpretation, such as the issue here. McGovern

v. Rutgers, 211 N.J. 94, 108 (2012).

                                                                           A-5878-17T1
                                        8
        "The meaning of a tax statute must be discerned according to the general

rules of statutory construction."    Presbyterian Home at Pennington, Inc. v.

Borough of Pennington, 409 N.J. Super. 166, 180 (App. Div. 2009). The court

examines the statute's plain language and, if the language is clear, interprets the

statute consistent with its plain meaning. Ibid. But, if the language is unclear,

the court must review the legislative history to determine the legislative intent.

Ibid.

        Courts construe tax exemptions narrowly. Metpath, Inc. v. Dir., Div. of

Taxation, 96 N.J. 147, 152 (1984). The taxpayer bears the burden of proving he

is entitled to an exemption. See Container Ring v. Dir., Div. of Taxation, 1 N.J.

Tax 203, 208 (Tax 1980) ("One who claims exemption from a tax must bring

himself within the exemptions provision."), aff'd o.b., 4 N.J. Tax 527 (App. Div.

1981). "Statutory exemptions from taxation should be 'strictly construed against

those invoking the exemption.'" Advance Hous., Inc., 215 N.J. at 566 (quoting

Hunterdon Med. Ctr. v. Twp. of Readington, 195 N.J. 549, 569 (2008)). Any

doubt as to eligibility should be resolved against the person or entity claiming

the exemptions. Mal Bros. Contractor Co. v. Dir., Div. of Taxation, 124 N.J.

Super. 55, 61 (App. Div. 1973). Applying the above standards, we discern no

reason to reverse.


                                                                           A-5878-17T1
                                        9
      N.J.S.A. 54:4-3.30(a) authorizes a property tax exemption for a disabled

veteran who meets five requirements: (1) be a citizen and resident of New

Jersey; (2) "now or hereafter honorably discharged or released under honorable

circumstances"; (3) "from active service, in time of war"; (4) "in any branch of

the Armed Forces of the United States"; and (5) to be "declared by the [VA] or

its successor to have a service-connected disability . . . declared by the [VA] or

its successor to be a total or 100% permanent disability . . . sustained through

enemy action, or accident, or resulting from disease contracted while in such

active service . . . ." See also Wellington v. Twp. of Hillsborough, 27 N.J. Tax

37, 48 (Tax 2012). Appellant's failure to satisfy the "active service, in time of

war" requirement is at issue here.

      N.J.S.A. 54:4-8.10(a) provides that "'[a]ctive service in time of war' means

active service by a person, while in the United States Armed Forces, at some

time during one of the following periods." The statutes then lists the wars,

conflicts, operations, missions, and timeframes during which a disabled veteran

must have served in order to qualify for a property tax exemption. The statute

includes two missions in which plaintiff would have needed to serve, given the

timeframe of his active service between September 6, 1983 and September 5,

1986: the Grenada peacekeeping mission and the Lebanon peacekeeping


                                                                          A-5878-17T1
                                       10
mission. N.J.S.A. 54:4-8.10(a). Although plaintiff listed these missions in his

claim for a disabled veteran property tax exemption, he did not serve in either

of them. Thus, per the statutory framework, plaintiff did not satisfy the "active

service in time of war" requirement for entitlement to a disabled veteran's

proprety tax exemption, and the Township properly denied his claim.

      Nevertheless, plaintiff argues the non-inclusion of the Libya conflict in

N.J.S.A. 54:4-8.10(a) impermissibly contravenes the purpose undergirding the

disabled veterans' property tax exemption, which is to provide property tax relief

to compensate veterans for their sacrifice, and allowance of the exemption

should not be restricted to those who served in the delineated wars, conflicts,

operations, and missions. However, we must defer to the Legislature's definition

of "active service in time of war," as that body has sole authority to define that

term by under the New Jersey Constitution. N.J. Const. art. VIII, § 1, ¶ 3. Judge

Sundar touched on this argument in her prelude to analyzing plaintiff's

constitutional arguments, but we will expand on the point here.

      As we recognized in Opderbeck v. Midland Park Board of Education, "[i]t

is not our job to engraft requirements [on a statute] that the Legislature did not

include. It is our role to enforce the legislative intent as expressed through the

words used by the Legislature." 442 N.J. Super. 40, 58 (App. Div. 2015)


                                                                          A-5878-17T1
                                       11
(alterations in original) (quoting Lippman v. Ethicon, Inc., 222 N.J. 362, 388

(2015)).

      More specifically, as the Court of Errors and Appeals long ago held with

regard to another veterans' benefits statute:

            [g]enerally, statutes of the character under
            consideration would be liberally construed in favor of
            the citizen who volunteers his services in time of war,
            but it is not the judicial function to add beneficiaries to
            those specified in the statutes. The specification of who
            shall benefit and under what conditions is a legislative
            function. Our function is to construe the statute as
            written and to interpret the legislative intent, but we
            cannot under the guise of interpretation extend a statute
            to include persons not intended. We must regard the
            statutes as meaning what they say and avoid giving
            them any construction which would distort their
            meaning. We have no legislative authority and should
            not construe statutes any more broadly nor give them
            any greater effect than their language requires.

            [Adams v. Atlantic Cty., 137 N.J.L. 648, 652 (E. & A.
            1948).]

N.J.S.A. 54:4-3.30(a), and by extension N.J.S.A. 54:4-8.10(a), have thus been

strictly construed by our courts.

      For example, in Fisher, we made it clear that a local tax assessor's

adherence to the theater of operation definitions in N.J.S.A. 54:4-8.10(a) is

mandatory, and the statute must be strictly construed, in line with the general

principal that "[t]ax-exemption statutes are strictly construed against those

                                                                          A-5878-17T1
                                       12
claiming exemption because of the compelling public policy that all property

should bear its fair share of the burden of taxation." 450 N.J. Super. at 618-19

(alteration in original) (quoting N.J. Carpenters Apprentice Training & Educ.

Fund v. Borough of Kenilworth, 144 N.J. 171, 177 (1996)).

       The plaintiff in Fisher was a disabled veteran who served stateside during

Operation Enduring Freedom, 1 purportedly in direct support of her unit stationed

in a combat zone overseas.       Id. at 613.    She argued that "the series of

amendments [to N.J.S.A. 54:4-8.10(a)] adding various conflicts over time was

intended to expand to availability of relief for military missions and

engagements, not just declared wars" and "the Legislature 'abandoned' the

requirement the military service occur 'in expressly-defined geographic

locales.'" Id. at 617. However, we squarely "reject[ed] the suggestion benefits

were intended to be extended without regard to geographic limitations" as

"inclusion of this geographic requirement [of N.J.S.A. 54:4-8.10(a)] was

purposeful." Ibid.

       Our decision in Township of Dover v. Scuorzo, 392 N.J. Super. 466 (App.

Div. 2007), further illustrates the point. In the consolidated case, the Tax Court

affirmed the grant of property tax benefits to an Army National Guard and an


1
    Operation Enduring Freedom is included in N.J.S.A. 54:4-8.10(a).
                                                                          A-5878-17T1
                                       13
Air Force Reserve veteran notwithstanding their service was for training

purposes only and was not "active service in a time of war." Id. at 479-80. We

reversed, recognizing, as Judge Sundar did, that the Legislature is vested with

the authority to restrict eligibility for a disabled veteran's property tax exemption

to those who served in active service during a time of war; other New Jersey

veterans' benefits are restricted to those that served in active service; and

"eligibility for most federal veterans' benefits requires completion of active

service other than active duty for training in the National Guard or Reserves."

Id. at 478-80. Thus, in both cases, we declined to extend a disabled veteran's

property tax exemption to those not explicitly entitled to the same under

N.J.S.A. 54:4-8.10(a).

      Plaintiff cites Wellington for the principle that exposure to enemy action,

weapons, and resistance in warfare is what warrants a property tax exemption

for 100% disabled veterans. However, plaintiff fails to recognize the unique

circumstances of that case and that the disabled veteran there satisfied the

"active service in time of war" requirement. Id. at 52.

      In Wellington, the plaintiff served in the Navy from September 1997 to

September 1999. 27 N.J. Tax at 42. He was stationed with a Marine Corps unit

during Operation Northern Watch/Southern Watch, and served as an advanced


                                                                             A-5878-17T1
                                        14
laboratory technician in a military laboratory in San Diego. 2 Ibid. As a result

of his duties, which involved handling chemical agents recovered from the

battlefield in Iraq, he developed Multiple Sclerosis, and the VA declared him

100% permanently disabled. Ibid. Like the issue here, "[t]he critical question

[was] whether [the] plaintiff served 'in the theater of operation' and 'in direct

support of that operation' while handling chemical agents at the Navy laboratory

in the United States." Id. at 50. The Tax Court judge answered that question in

the affirmative.

      Despite referencing the general principal from Darnell, clung to by

plaintiff, that "[t]he purpose of the Constitutional provision allowing for the

disabled veteran's exemption is to 'compensate veterans for the experiences of

war and to encourage veterans to purchase property in this State[,]'" id. at 50-51

(quoting Darnell, 167 N.J. Super. at 18), a close reading of Wellington reveals

the disabled veteran's property tax exemption was awarded not merely because

the plaintiff was injured by enemy munitions, but because under the uniquely

broad definition of the theater of operation of Operation Northern Watch and




2
  Operation Northern Watch and Operation Southern Watch are included in
N.J.S.A. 54:4-8.10(a).
                                                                          A-5878-17T1
                                       15
Operation Southern Watch, the plaintiff had served within those theaters

notwithstanding that he served stateside. Id. at 48-49. As the Tax Court stated:

             There is no dispute that [the] plaintiff did not serve in
             the Arabian Peninsula or the Persian Gulf during
             Operation Northern Watch/Southern Watch.             His
             military service took place in the United States.
             N.J.S.A. 54:4–8.10(a), however, does not establish a
             strict geographic service requirement for veterans who
             served during Operation Northern Watch/Southern
             Watch. According to the plain language of the statute,
             veterans "who served in the theater of operation,
             including in the Arabian peninsula and the Persian
             Gulf, and in direct support of that operation" are
             eligible for the exemption. N.J.S.A. 54:4–8.10(a). The
             theater of operation is defined to "include" the Arabian
             Peninsula and the Persian Gulf, but is not limited to
             those areas. This is in contrast to other provisions of
             N.J.S.A. 54:4–8.10(a) which define other military
             conflicts to include only delineated geographic areas.

             [Id. at 49.]

It is thus clear that, contrary to plaintiff's assertions here, it was the plaintiff's

satisfaction of the "active service in time of war" requirement in Wellington that

entitled him to benefits. Unlike Operation Northern Watch/Southern Watch, the

Libya conflict is not a delineated a "time of war" under N.J.S.A. 54:4 -8.10(a).

Plaintiff is not able to satisfy the "active service in time of war" requirement,

and under the deference owed to legislation generally, and tax exemption

statutes specifically, it is not our role to supersede the Legislature's authority.


                                                                              A-5878-17T1
                                         16
      Out of respect for the Legislature's clear intention to impose a geographic

requirement within the "active service in time of war" definition in N.J.S.A.

54:4-8.10(a), and out of respect for our tripartite system of government, we must

affirm the disallowance of plaintiff's claim for a disabled veteran's property tax

exemption for failure to satisfy the "active service in time of war" requirement.

      Plaintiff's constitutional arguments do not alter our conclusion. The Equal

Protection Clause in the Fourteenth Amendment of the United States

Constitution, Section One, provides that "[n]o State shall . . . deny to any person

within its jurisdiction the equal protection of the laws." Plaintiff argues N.J.S.A.

5:4-8.10(a) violates the Equal Protection Clause because it treats disabled

veterans of the Libya conflict differently than disabled veterans of the Leban on

peacekeeping mission.      "[H]owever, the Equal Protection Clause does not

require that all persons be treated alike. Rather, it requires that similar persons

be treated similarly, and that people of different circumstances be treated

differently."   Garma, 14 N.J. Tax at 15.        "[U]nless legislation creates an

inherently suspect classification, a legislative classification will be presumed

valid, even if it has the effect of treating some differently from others, so long

as it bears some rational relationship to a permissible state interest." Ibid.




                                                                            A-5878-17T1
                                        17
(alteration in original) (quoting Schneider v. City of East Orange, 196 N.J.

Super. 587, 594 (App. Div. 1984)).

      We have plainly held that "veterans' preference laws do not involve a

suspect class." Darnell, 167 N.J. Super. at 21. As "a classification involving

veterans does not result in 'invidious or irrational' distinctions among a state's

residents; does not affect a suspect or semi-suspect class; and does not regulate

fundamental rights . . . the classification which is the subject matter of this

litigation need only be rationally related to a legitimate state interest to satisfy

federal equal protection requirements." Garma, 14 N.J. Tax at 12 ("confirming"

that veterans' classifications are "subject to rational basis review and not a higher

level of scrutiny").

      Rational basis review asks whether the statute is "rationally related to the

achievement of a legitimate state interest." Barone v. Dep't of Human Servs.,

107 N.J. 355, 365 (1987). The "rational basis test 'is not a license for courts to

judge the wisdom, fairness, or logic of legislative choices,' and it does not

empower the judiciary to act as a super-legislature, judging the wisdom or

desirability of legislative policy." A.A. v. State, 384 N.J. Super. 481, 496 (App.

Div. 2006) (quoting Heller v. Doe, 509 U.S. 312, 319 (1993)). Rather, a tax

statute passes constitutional muster and overcomes allegations of equal


                                                                             A-5878-17T1
                                        18
protection violations if it has a rational basis, that is the "state policy furth ered

by the difference in treatment is 'plausible,'" and the "classification      . . . [is]

justifiable 'on any reasonably conceivable state of facts[.]'" Verizon New Jersey

Inc. v. Borough of Hopewell, 26 N.J. Tax 400, 424-25 (Tax 2012) (first quoting

Nordlinger v. Hahn, 505 U.S. 1, 11 (1992); then quoting Armour, 566 U.S. at

681).

        Judge Sundar correctly recognized that "[p]recedent has uniformly held

that statutes which treat veterans differently for purposes of certain benefits,

pass the rational basis muster." Bentz, 30 N.J. Tax at 549 (citing Ballou v. Dep't

of Civ. Serv., 75 N.J. 365 (1978); Fischer, 11 Vet. App. at 123-24). Further, the

judge identified numerous potential legislative motivations that would explain

the non-inclusion of the Libya conflict from N.J.S.A. 54:4-8.10(a), which were

"'a reasonably conceivable state of facts' [providing] 'a rational basis for the

classification.'" Ibid. (quoting Armour, 566 U.S. at 681). The judge stated, for

example:

             It may be that our Legislature did not consider the
             conflict with Libya for purposes of including it in
             [N.J.S.A. 54:4-8.10(a)] because it was not federally
             identified as a war or as an emergency due to the short
             term, the quantum of armed personnel, costs or
             damages involved, or because the 1986 [Executive
             Order] imposed purely economic sanction or
             embargoes, or because under federal law, it never

                                                                              A-5878-17T1
                                        19
            elevated to the level of a war for purposes of providing
            veteran benefits.

            [Ibid.]

      Lastly, it is clear from the Legislature's continued amendment to N.J.S.A.

54:4-8.10(a), see L. 1991, c. 390, § 7; Statement to Assembly Veterans, Military

Affairs and Gaming Comm., Assembly No. 485, L. 1995, c. 406, to update the

specified war theaters and service dates in lock-step with federal regulation, see

38 U.S.C. § 101; 38 C.F.R. § 3.2, that the Legislature has not abdicated its

constitutionally delegated duty. The Legislature's non-inclusion of the Libya

conflict was intentional and purposeful, and that, by virtue of mirroring the

federal regulations, demonstrates rationality.

      Furthermore, the Libya conflict is not included in other New Jersey

veterans' benefit statutes, which generally include the same periods included in

N.J.S.A. 54:4-8.10(a), demonstrating that the Legislature's action cannot be said

to be arbitrary or without a rational basis. See N.J.S.A. 11A:5-1 (relating to

Veterans' Preference in Civil Service); N.J.S.A. 18A:66-2 (relating to pensions);

N.J.S.A. 43:15A-6 (same); N.J.S.A. 43:16A-11.7 (same); Scuorzo, 392 N.J.

Super. at 478-80 (finding these non-tax veteran benefit statutes as support for

strict interpretation of N.J.S.A. 54:4-8.10(a)).



                                                                          A-5878-17T1
                                       20
      As Judge Sundar stated, the "burden is on the one attacking the legislative

arrangement to negative every conceivable basis which might support it."

Bentz, 30 N.J. Tax at 550 (quoting Armour, 566 U.S. at 681); see Garma, 14

N.J. Tax at 12 (a challenge to a tax statute requires "the most explicit

demonstration that a classification is a hostile and oppressive discrimination

against particular persons and classes" (quoting Regan v. Taxation with

Representation, 461 U.S. 540, 547 (1983))). Plaintiff has failed to attack any of

the potential, plausible bases for our Legislature's non-inclusion of the Libya

conflict in N.J.S.A. 54:4-8.10(a).     Notably, he has failed to produce any

evidence, or even raise the argument, that the Legislature intentionally

discriminated against him. See Chadwick 99 Assocs. v. Dir., Div. of Taxation,

23 N.J. Tax 390, 418 (Tax 2007) ("[I]t is only intentional discrimination that

violates equal protection, and . . . what is invalid is singling out an individual

and treating that individual differently than other persons of the same class.").

Thus, plaintiff's challenge to N.J.S.A. 54:4-8.10(a) under the Equal Protection

Clause fails.




                                                                          A-5878-17T1
                                       21
       Plaintiff's challenge to the statute under the Supremacy Clause, Article

Six, Paragraph Two of the United States Constitution, 3 also fails.          The

Supremacy Clause generally establishes that the federal constitution and federal

laws take precedence over state constitutions and state laws. However, the

superseding effect of federal laws is limited to only where Congress has

expressly stated that state law is pre-empted, Congress intends that federal law

occupy a given field, or the state law actually conflicts with federal law, for

example, if compliance with both state law and federal law is impossible or if

the state law "stands as an obstacle to the accomplishment and execution of the

full purposes and objectives of Congress." California v. ARC America Corp.,

490 U.S. 93, 100 (1989) (quoting Hines v. Davidowitz, 312 U.S. 52, 67 (1941)).

       "Only the State (via its local government) imposes, or exempts from

imposition, local property tax. The federal government does not." Bentz, 30

N.J. Tax at 547; see also Nordlinger, 505 U.S. at 30; Lehnhausen v. Lake Shore


3
    The Supremacy Clause provides:

             This Constitution, and the laws of the United States
             which shall be made in pursuance thereof; and all
             treaties made, or which shall be made, under the
             authority of the United States, shall be the supreme law
             of the land; and the judges in every state shall be bound
             thereby, anything in the Constitution or laws of any
             State to the contrary notwithstanding.
                                                                         A-5878-17T1
                                       22
Auto Parts Co., 400 U.S. 356, 359 (1973). And, "[b]ecause Congress is not

presumed to desire displacement of 'the historic police powers of the States,'

preemption must be proved by 'clear and manifest evidence' of such an intent."

Whirlpool Props., Inc. v. Dir., Div. of Taxation, 25 N.J. Tax 519, 535 (App. Div.

2010) (citations omitted) (quoting Franklin Tower One, L.L.C. v. N.M., 157 N.J.

602, 615 (1999)).

      Thus, as Judge Sundar held, "definitions for purposes of local property tax

are not controlled, or overridden by, federal statutes relating to veterans[']

compensation or benefits." Bentz, 30 N.J. Tax at 547 (citing Duncan, 29 N.J.

Tax at 534) (federal definitions or interpretations of "direct support" are not

controlling for purposes of N.J.S.A. 54:4-3.30, and although N.J.S.A. 54:4-3.30

relies upon the VA for a determination of disability, it does not "defer to a

technical definition or term of art prescribed by military regulation or

otherwise"). Therefore, the Supremacy Clause is not even implicated, let alone

violated here.

      To the extent we have not specifically addressed any of plaintiff's

remaining arguments, we conclude they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.


                                                                         A-5878-17T1
                                      23